Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 1 of 68




                    EXHIBIT 2
             Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 2 of 68


          DIANE TRAUTMAN
          HARRIS COUNTY CLERK




 Case Number                            Court              Status
   1145988                               All               -All


 File Date (From)                       File Date (To)
   MM/DD/YYYY                              MM/DD/YYYY                           SEARCH       CLEAR




    Party    Attorney    Company

 Last Name                    First Name                   Middle Name



 File Date (From)                       File Date (To)
   MM/DD/YYYY                              MM/DD/YYYY                           SEARCH       CLEAR




Case             File Date     Type Desc                            Subtype   Style         Status     Judge      Court


1145988          11/25/2019           CONTRACT -                                 BETTY       Open        JIM           2
                               CONSUMER/COMMERCIAL/DEBT                         TRAN VS                KOVACH
                                                                                 UNITED
                                                                              PROPERTY
                                                                                    &
                                                                               CASUALTY
                                                                              INSURANCE
                                                                               COMPANY

Event        Event Desc                         Comments                                                  Pgs
Date

01/16/2020   Order of Referral of Mediation-                                    Order of Referral of
                                                                                                          1     View
             Non DRC                                                            Mediation-Non DRC
                                                                                Order of Referral of
                                                                                                          1     View
                                                                                Mediation-Non DRC
                                                                                Order of Referral of
             Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 3 of 68
                                                                                Mediation-Non DRC            1   View
                                                                                Order of Referral of
                                                                                                             1   View
                                                                                Mediation-Non DRC
                                                                                Order of Referral of
                                                                                                             1   View
                                                                                Mediation-Non DRC

01/14/2020   Notice of Hearing                 -MT TO COMPEL AND ABATE          Tran Notice of Hearing -
                                                                                Mt to Compel                 1   View
                                                                                Abatement.pdf

01/14/2020   Proposed Order                    ON MOTION TO COMPEL              Order to Compel
                                               APPRAISAL AND ABATEMENT          Appraisal and                2   View
                                                                                Abatement.pdf

01/14/2020   Motion to Compel                  APPRAISAL AND ABATEMENT          Motion to Compel
                                                                                Appraisal and                13 View
                                                                                Abatement.pdf

01/13/2020   Answer                            Special Exceptions and Request   Betty Tran - United
                                               for Disclosure                   Property's Original
                                                                                                             5   View
                                                                                Answer to Plaintiffs'
                                                                                Original Petition.pdf

12/10/2019   Original Petition Adms Disc Int   M/O TO ATTY                      Original Petition Citation   1   View
             Prod Citation Issued

11/25/2019   Civil Case Information Sheet                                       TRAN - CIVIL CASE INFO
                                                                                                       1         View
                                                                                SHEET 11-25-19.pdf

11/25/2019   eFile Original Petition           PLAINTIFF'S ORIGINAL             TRAN - PLTF ORIGINAL
                                                                                                             32 View
                                               PETITION                         PETITION 11-25-19.pdf

11/25/2019   Original Petition (OCA)
           Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 4 of 68
A   lb.

;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   12/23/2019
                                                                                   CT Log Number 536870834
          TO:      JOHN HENLEY
                   UPC Insurance (NASDAQ: UIHC)
                   800 2ND AVENUE SOUTH
                   SAINT PETERSBURG, FL 33701


          RE:      Process Served in Texas

          FOR:     United Property Et Casualty Insurance Company (Domestic State: FL)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  BETTY TRAN, PLTF. vs. UNITED PROPERTY Et CASUALTY INSURANCE COMPANY, DFT.

          DOCUMENT(S) SERVED:               Citation, Return, Original Petition, Exhibit(s)
          COURT/AGENCY:                     County Civil Court at Law No. 2 Harris County, Harris, TX
                                            Case # 1145988
          NATURE OF ACTION:                 Insurance Litigation
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
          DATE AND HOUR OF SERVICE:         By Certified Mail on 12/23/2019 postmarked on 12/19/2019
          JURISDICTION SERVED:              Texas
          APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next following the expiration of twenty days after you
                                            served this citation and petition
          ATTORNEY(S) / SENDER(S):          Eric B. Dick
                                            Dick Law Firm, PLLC
                                            3701 Brookwoods Drive
                                            Houston, TX 77092
                                            832-207-2007
          ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780122349827

                                            Image SOP

                                            Email Notification, Legal Department LAWSUIT@upcinsurance.com

                                            Email Notification, Tracey Reed treed@upcinsurance.com

                                            Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com


          SIGNED:                           C T Corporation System
          ADDRESS:                          8020 Excelsior Dr Ste 200
                                            Madison, WI 53717-1998
          For Questions:                    877-467-3525
                                            SmallBusinessTeam@wolterskluwer.com




                                                                                   Page 1 of 1 / SV
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 5 of 68



                                                                            11
                                                                       II                   III   11




                                                          7016 3010 0000 0968 1857

                                                              US POSTAGE & FEES PAID               06250009565004




                                                1 11
                                                              602 FIRST-CLASS MALL FATS RATE             • 6023291
                                                                                                       FROM 77092
                                                              RETAIL

                                                                                                        sTagia
                                                                                                        12/19/2019


                                               U,SPS FIRST CLASS MAIL®
                                                QUICK SERVICE PROS
                                                4325 TULSA
                                                HOUSTON TX 77092


                                                                                                  C050
                                                SHIP   UNITED PROPERTY & CASUALTY INS. CO:
                                                TO:    CIO CT CORP SYSTEM
                                                       1999 BRYAN ST., STE 900
                                                       DALLAS TX 75201-3140




                                                         USPS CERTIFIED MAILTM '




                                                  II     11   ml                 11   Ill         II
                                                       9414 7116 9900 0207 5960.97
   Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 6 of 68



QUICK SERVICE PROS
4325 TULSA
HOUSTON, TEXAS 77092
713-259-5540


DATE:             DECEMBER 19, 2019


TO:      UNITED PROPERTY & CASUALTY INS. CO.
         C/O CT CORP SYSTEM
         1999 BRYAN ST., STE 900
         DALLAS, TX 75201-3136




Please find enclosed attached CITATION executed by CERTIFIED MAIL

CERTIFIED MAIL RECEIPT #7016 3010 0000 0968 1857


TIM L. MULLINAX,
PROCESS SERVER #9993, EXP. 12/31/20
               Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 7 of 68


                                              OFFICE OF DIANE TRAUTMAN
                                              COUNTY CLERK, HARRIS COUNTY, TEXAS
                                               COUNTY CIVIL COURTS DEPARTMENT

                                                   Docket Number: 1145988
                                       Receipt Number:   Date: Sheriff/Constable Fee: $

BETTY TRAN
Plaintiff                                                                   In The County Civil Court at Law No. 2
VS.                                                                         201 Caroline #517
UNITED PROPERTY & CASUALTY                                                  Houston, TX 77002
INSURANCE COMPANY
Defendant

                                    THE STATE OF TEXAS
         ORIGINAL PETITION ADMISSION, DISCLOSURE, INTERROG. & PRODUCTION CITATION

To:      UNITED PROPERTY & CASUALTY INSURANCE COMPANY
         C/O CT CORPORATION SYSTEM
         1999 BRYAN STREET, SUITE 900
         DALLAS, TX 75201-3136

Attached is a copy of petition.
This instrument was filed on the 25th day of November, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the county
clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.

Issued and given under my hand and the seal of said court, at Houston, Texas, on this 10th day of December, 2019

(Seal)                                                             Diane Trautman, County Clerk
                                                                   County Civil Court at Law No. 2
                                                                  201 Caroline, Suite 300
                                                                  Harris County, Texas 77002




                                                                   Barbara Prashaw
                                                                  Deputy County Clerk
Requested             ERIC DICK
By:                   3701 BROOKWOODS DRIVE
                      HOUSTON TX 77092




                                                P.O. Box 1525 • Houston, TX 77251-1525 • (713) 274-1374

          Form No. H01029 (Rev. 08/29/2016)                  WWW.CCLERK.HCTX.NET                          Page 1 of 1
                  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 8 of 68
                                                                       OFFICER'S RETURN

Came to hand on                                                                                      , at                o'clock _M. and

executed in                                                                         County, Texas, by delivering to each of the within named Defendants, in
 erson. a true copy of this Citation together with the accompanying copy of the Plaintiff's petition, at the following time and places to-wit:


                                                       DATE                                             TIME
                     NAME                                                                                                                 PLACE OR
                                                       Month          Day       Year            Flour / Min. -AM/PM                   ADDRESS OF SERVICE




_

                                                                                                            —             ..


and not executed as to the Defendant



the diligence used in finding said Defendant , being



and the cause of failure to execute this process is:

and the information received as to the whereabouts of the said Defendant , being:



                                                                                                                                                           (Sheriff)

(Authorized Person)                                                                                                                                   (Constable)
Sworn to and subscribed before me this                         day                                                                          County, Texas


of

                                                                                          By                                                                             Depot)
(Notary Public)




                                           RETURN FOR NOTICE TO SERVE NON-RESIDENT DEFENDANT

STATE OF

COUNTY OF

Before me, the undersigned authority, personally appeared

a person competent to make oath, and who by me being duly sworn, deposes and says; that this notice came to hand on

                                                                                        , at                        o'clock A.iVIJP.M., and executed by delivering

to defendant,                                                                     ;in person, at

in
                                             -./                County                         , State of

                                                               , on                                                            , at                            o'clock

A.M./P.M., a true copy of the notice, with a copy of plaintiff's petition attached thereto. He further says that he is in no manner interested in this Suit.



Sworn to and subscribed before me,



                                                                                                                                                           (Sheriff)

                                                                                                                                                         (Constable)

                                                                                                                                                          County,



                                                                             State of



                                                                                          By                                                                             Deputy




Form No. H-01-028 (Rev. 08/01/2011)
          Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 9 of 68
                                                                                              11/25/2019 2:01 PM
                                                                                                  Diane Trautman
                                                                                                     County Clerk
                      Harris County - County Civil Court at Law No. 2                               Harris County

                                                   1145988
                                          NO.

     BETTY TRAN,                                          §             IN THE COUNTY CIVIL COURT
      Plaintiff                                           §
                                                          §
     V.                                                   §              AT LAW NUMBER           .
                                                          §
     UNITED PROPERTY & CASUALTY                           §
     INSURANCE COMPANY,                                   §
       Defendant                                          §                 HARRIS COUNTY, TEXAS


                                   PLAINTIFFS ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, BETTY TRAN (herein "Plaintiff"), who files this, its Original Petition, against

UNITED PROPERTY & CASUALTY INSURANCE COMPANY (herein "Defendant") and for cause of

action would respectfully show the court as follows:

                                                          I.

                                   Preliminary Information and Definitions

   1. Insured:                      BETTY TRAN (herein "Plaintiff')

         Policy Number:             UTD758830000 (herein "Policy")

         Claim Number:              2019TX121915 (herein "Claim" or "Claim Number")

         Date of Loss:              4/13/2019 (herein "Date of Loss")

         Insured Property:          13623 ELDRIDGE SPRINGS WAY, HOUSTON, TX 77083

                                    (herein "Property" or "Insured Property")

         Insurer:                   UNITED PROPERTY & CASUALTY INSURANCE COMPANY

                                    (herein "Defendant")

                                    Defendant's attorney for service is: CT CORPORATION SYSTEM

                                    1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201-3136
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 10 of 68




                                         Discovery Control Plan

2. Plaintiff intends for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil

    Procedure.



                                   Request for Expedited Trial Date

3. Plaintiff requests that the set the case for a trial date that is within 90 days after the discovery period in

    Rule 190.2(b)(1) ends.

                                                    IV.

                                                  Parties

4. Plaintiff is an individual who resides in Texas.

5. Defendant is a "Foreign" company registered to engage in the business of insurance in the State of

    Texas. This Defendant may be served with process by in person or certified mail, return receipt

    requested, by serving: (1) the president, an active vice president, secretary, or attorney in fact at the

    home office or principal place of business of the company; or (2) leaving a copy of the process at the

    home office or principal business office of the company during regular business hours.

                                                     V.

                                               Jurisdiction

6. The court has jurisdiction over the cause of action because the amount in controversy is within the

    jurisdictional limits of the court and Plaintiff seeks only monetary relief of $100,000 or less, including

    damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. Specifically,

    Plaintiff seeks damages of $75,000.00 and will not accept any more than $75,000.00 at this time. (See

    attached Binding Stipulation)

7. The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 11 of 68




    the State of Texas and the cause of action arises out of Defendant's business activities in the State of

    Texas.

                                                   VI.

                                                 Venue

8. Venue is proper in HARRIS County, Texas because the insured property is situated in HARRIS

   County, Texas and/or the contract was signed in HARRIS County, Texas. TEX. CIV. PRAC. & REM.

   CODE. § 15.032

                                                   VII.

                                                  Facts

9. Plaintiff was the owner of the Policy issued by Defendant.

10. Plaintiff owns the insured property.

11. Defendant sold the policy, insuring the property that is the subject of this lawsuit to Plaintiff.

12. The Plaintiff suffered a significant loss with respect to the property at issue and may have suffered

   additional living expenses.

13. Plaintiff submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents

   of the home.

14. Defendant assigned a Claim Number to Plaintiffs claim.

15. Defendant failed to properly adjust the claim and summarily improperly paid the claim with obvious

   knowledge and evidence of serious cosmetic and structural damage.

16. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy

   provided coverage for losses such as those suffered by Plaintiff -

17. The'person hired by Defendant to prepare an estimate on Plaintiffs property appeared to be an

   advocate for Defendant as he/she advocated for a minimal sum of damages Plaintiff sustained.

18. Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 12 of 68




    the type and scope of loss, have very little or no hands on experience with construction, and was not

    qualified to prepare the underlying estimate for damages Plaintiff suffered.

19. As Defendant briefly inspected Plaintiff's home, it created a scope of damages that was significantly

    less than the amount of damages Plaintiff suffered.

20. Defendant has created this environment of hiring poorly trained adjusters so as to create estimates that

    are substantially less than what its insured's have actually suffered.

21. Therefore Defendant failed to properly adjust both claims and summarily improperly paid the claims

    with obvious knowledge and evidence of serious cosmetic and structural damage — hoping that

    Plaintiff would lack the knowledge of the amount of damage she actually suffered.

22. As Plaintiff strongly disagrees with the lowball scope of loss that Defendant's advocate prepared,

    Plaintiff has invoked appraisal.

23. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff.

24. From and after the time Plaintiffs claims were presented to Defendant, the liability of Defendant to pay

    the full claims in accordance with the terms of the policy was reasonably clear.

25. However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever on

   which a reasonable insurance company would have relied on to deny the full payment.

26. As 4 result of Defendant's acts and omissions, Plaintiff was forced to retain the attorney who is

    representing Plaintiff in this cause of action.

27. Plaintiffs experience is not an isolated case.

28. The acts and omissions Defendant committed in this case, or similar acts and omission, occur with

   such frequency that they constitute a general business practice of Defendant with regard to handling

    these types of claims.

29. Defendant's entire process is unfairly designed to reach favorable outcomes for the company at the

    expense of the policyholders.
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 13 of 68




30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and

    appraisal process in an effort to underpay or deny the claim.

31. Furthermore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy

    benefits to which do not exist in the policy.

32. For example, Defendant routinely requires that Plaintiff prove that a dispute exists as to the claimed

    benefits — even though Plaintiff has sent demand letters, invoked appraisal, and filed this lawsuit to

    force the appraisal process.

33. Plaintiff anticipates that Defendant will require or attempt to require that Plaintiff sign a unilateral

    release of claims against Defendant in order for Defendant to pay any appraisal award when the policy

    for insurance benefits doesn't require that.

34. Specifically, Plaintiff anticipates that Defendant will require a unilateral release of claims against

    Defendant before issuing payment as a result of the appraisal process.

35: This behavior is strictly forbidden under Texas Insurance Code 541.060.

36. The above actions from Defendant show that it has no intent preform on the contract when

    performance is due — namely, to pay policy benefits after an insured has suffered a covered loss.

37. This lawsuit is not about the amount of loss. Indeed, it is about Defendant's refusal to participate in the

    appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the

    appraisal process.

38. Plaintiff reserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit to

    enforce its rights of appraisal.

                                                    VIII.

                                            Causes of Action:

                                               COUNT 1:

                                           Breach of Contract
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 14 of 68




1. Plaintiff and Defendant have entered into a contract for insurance benefits.

2. One of the conditions in the policy is appraisal.

3. Plaintiff has timely invoked appraisal yet Defendant refuses to participate.

4. After numerous demands, Defendant has forced Plaintiff to file a lawsuit to make Defendant

   participate in appraisal.

5. Plaintiff seeks an order forcing Defendant to participate in appraisal.

6. Plaintiff seeks the actual damages she/he has suffered in forcing Defendant to participate in

   appraisal.

7. The purpose of appraisal is to determine the amount of an insured loss. Appraisal is a remedy

   available under the applicable policy to determine the amount of loss when the parties disagree.

   Plaintiff has invoked the appraisal clause of the policy. Plaintiff seeks Defendant to abide by its

   own policy provision and asks the Court to order the parties to participate in appraisal.

                                        Appraisal Demand

8. As set forth above, Plaintiff and Defendant do not agree on the amount of Plaintiff's losses. Therefore,

   Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy's

   appraisal clause referenced above.

                     Once Invoked Appraisal is Mandatory and Enforceable

9. Texas courts specifically enforce the appraisal clause in property insurance policies and this Court has

   the authority to order the parties to participate in compliance with this policy condition. State Farm v.

   Johnson, 290 S.W.3d 886 (Tex. 2009); In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196 (Tex.

   2002). Since 1888, when the Texas Supreme Court decided Scottish Union & National Ins. Co. v.

   Clancy, Texas courts have regularly and consistently enforced appraisal clauses by ordering the

   parties to comply. See Clancy, 8 S.W. 63 (Tex. 1888); In re Allstate, 85 S.W.3d at 196.
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 15 of 68




10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge

   every reasonable presumption to sustain them. See, e.g., Franco v. Slavonic Mut Fire Ins. Ass 'n, 154

   S.W.3d 777, 786 (Tex. App.—Houston [141h Dist.] 2004, no pet.).

   Once invoked, appraisal is mandatory.

11. A party who refuses to engage in the process is subject to judicial compulsion. Because the amount of

   loss must be determined in every property damage case, "appraisals should generally go forward

   without preemptive intervention by the courts." Johnson, 290 S.W.3d at 894. Therefore, a court faced

   with a motion to compel appraisal lacks any discretion to deny it, assuming the party has timely

   invoked the process and otherwise complied with the policy. In re Allstate County Mut. Ins. Co., 85

   S.W.3d 193 (Tex. 2002) (orig. proceeding). Johnson, 290 S.W.3d at 888 ("While trial courts have

   some discretion as to the timing of an appraisal, they have no discretion to ignore a valid appraisal

   clause entirely."); Vanguard Underwriters Ins. Co. v. Smith, 999 S.W.2d 448, 449 (Tex.

   App.—Amarillo 1999, no pet.) (mandamus will issue against a failure to order an appraisal in the

   proper circumstances). An appraisal clause binds the parties to have the extent or amount of the loss

   determined in a particular way. Johnson, 290 S.W.3d at 895.

12. The appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either

   party.   See, e.g., Standard Fire Ins. Co. v. Fraiman, 514 S.W.2d 343, 344-46 (Tex. Civ.

   App.—Houston [14th Dist] 1974, no writ) (holding that an insured can enforce the appraisal provision

   against an unwilling insurer); Laas v. State Farm Mut. Ins. Co., 2000 WL 1125287, at *4-5 (Tex.

   App.—Houston [14th Dist] 2000, pet. denied) (holding the trial court has power to appoint an umpire

   when the parties' appointed appraisers fail to do so).

13. In Allstate, the Texas Supreme Court explained that denying appraisal vitiates the insurer's ability to

   defend against a breach of contract claim because appraisal goes to the heart of such a claim. Allstate,

   85 S.W.3d at 196. Accordingly, the Allstate Court granted mandamus relief when the trial court
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 16 of 68




   denied a motion to compel appraisal, finding that the denial constituted an abuse of discretion and that

   the insurer lacked an adequate remedy by appeal.

14. The. appraisal clause is a condition precedent to coverage for damages under property insurance

   policies. State Farm v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009) ("...appraisal is intended to take

   place before suit is filed; [the Texas Supreme Court] and others have held that it is a condition

   precedent to suit."). The Policy contains provisions that specifically condition coverage actions on

   compliance by the insured with policy conditions such as the appraisal clause.

15. Pursuant to the appraisal clause and the suit against us clause, compliance with the appraisal process is

   a condition precedent to coverage and to the validity of Plaintiffs suit against Defendant. Either party

   can invoke appraisal. Both parties are bound by that invocation. Whether appraisal begins before or

   duripg litigation, the lawsuit must be abated.        Woodward v. Liberty Mut. Ins. Co., No. 3:09-

   CV-0228-G, 2010 WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance

   contract properly invokes the contract's appraisal clause ... a court should exercise its discretion to stay

   the suit pending completion of the appraisal." Woodward, 2010 WL 1186323 at *3; see also In re

   Slavonic Mut. Fire Ins. Ass'n, 308 S.W.3d 556, 565 (Tex. App.—Houston [14th Dist.] 2010, no pet.)

   ("[a] remedy to enforce a condition precedent in its policy is abatement of the case"); see also United

   Neurology, P A v. Hartford Lloyd's Ins. Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8,

   2012) (abating case while the appraisal goes forward); Rice v. Certain Underwriters at Lloyds, Civ. A.

   No. ,F1-10-4660, 2011 WL 240421 (S.D. Tex. Jan. 21, 2011) (abating case until appraisal process is

   complete). There is no legal, contractual or case law support for an attempt to avoid the appraisal

   process.

16. If either party fails to comply with the appraisal clause, Plaintiff cannot recover under the Policy.

    Further, because the respective appraisal clauses are binding upon the respective parties, there can be

    no breach of contract action for failure to pay amounts in excess of the award. Scottish Union &
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 17 of 68




   National Ins. Co. v. Clancy, 8 S.W. 630, 632 (Tex. 1888); Waterhill Cos. Ltd. v. Great American

   Assurance Co., 2006 'WL 696577, slip op. at *2 (S.D. Tex. March 16, 2006); Brown/ow v. United

   States Automobile Ass 'n, 2005 WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshears

   v. State Farm Lloyds, 155 S.W.3d 340, 344 (Tex. App.—Corpus Christi 2004, pet. denied);

   Providence Lloyds Ins. Co. v. Crystal City Mdep. Sch. Dist., 877 S.W.2d 872, 878 (Tex. App.—San

   Antonio 1994, no writ).

17. The combination of the appraisal clause and the "suit against us" clause entitles either party to

   abatement of the insured's action until the completion of the appraisal. Vanguard Underwriters Ins.

   Co. v. Smith, 999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet) (the appraisal and no action

   clauses of the policy are unambiguous and enforceable, and the insureds could not sue before they

   complied with the appraisal clause).

18. The Policy provides a specific mechanism for resolution of disputes about the amount of loss. That

   mechanism is appraisal, and it is binding on all parties. As discussed by the courts in Waterhill,

   Brown/ow, and Breshears, supra, if Defendant complies with the appraisal award, there can be no

   breach of contract, making Plaintiffs suit unnecessary. Therefore, abatement of any further

   proceedings in this lawsuit pending completion of the appraisal process promotes judicial efficiency.

   See Slavonic, 308 S.W.3d at 565; see also Butler v Prop. & Cas. Ins. Co. of Hartford, Civ. A. No

   H-10-3613, 2011 WL 2174965 (S.D. Tex. June 3, 2011) (holding that abatement of the case pending

   appraisal is appropriate and "in the interest of the efficient and inexpensive administration ofjustice").

                                                  IX.

                                    DAMAGES AND PRAYER

19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that

   Defendant be cited to appear and answer and that on a final trial on the merits, Plaintiff recover from

   Defendant the following:
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 18 of 68




        a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in

            appraisal;

        b. Actual damages and benefit of the bargain from Defendant's refusal to pay proper policy

            benefits;

        c. Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in

            appraisal; and

        d. A court order requiring Defendant to participate in appraisal

                                                    X.

                   RESERVATION OF RIGHTS TO APPRAISAL PROCESS

20. Plaintiff has invoked appraisal prior to filing this lawsuit.

21. Furthermore, by filing this Petition Plaintiff again invokes appraisal and renews its requests for

    appraisal as further needed and maintains its rights to the appraisal process.

22. Plaintiff specifically reserve any rights to change, supplement, amend, and add or remove disputed

    items to present to the Appraisal Panel as these items are discovered during the appraisal process.

23. In the event the appraisers are unable to select an umpire during the time period allotted, Defendant is

   formally given notice that Plaintiff intends to ask this Court to select an independent umpire.

24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights

   because this lawsuit is not relating the amount of loss.

25. More specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to

   avoid participation in the appraisal process.

26. Plaintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for

   having this Court compel the appraisal process.

                                                   XL

                    PLAINTIFF MAKES 194 REQUESTS TO DEFENDANT
    Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 19 of 68




27. Plaintiff makes 194.2 requests to Defendant.

28. In addition to the content subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all

   documents, electronic information, and tangible items that the Defendant has in its possession,

   custody, or control and may use to support Defendant's claims or defenses.



                                                   Respectfully Submitted,


                                                   DICK LAW FIRM, PLLC




                                                   Eric B. Dick, LL.M.
                                                   TBN: 24064316
                                                   FIN: 1082959
                                                   Dick Law Firm, PLLC
                                                   3701 Brookwoods Drive
                                                   Houston, Texas 77092
                                                   (832) 207-2007 Office
                                                   www.dicklawfirm.corn
                                                   eric@dicklawfirm.com
                                                   ATTORNEY FOR PLAINTIFF
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 20 of 68




                                   EXHIBIT "A"
                   PLAINTIFF'S FIRST SET OF INTERROGATORIES

                                             I.
                                        DEFINITIONS:

    1. "You" or "Your" means the party responding to these requests.

   2.. "The Policy" means the insurance policy that is the basis of claims made against
        Defendant in this lawsuit.

   3. "Your Counsel" means the attorney or attorneys who are representing or have represented
      you either with regard to the claim or in this lawsuit.

   4. The Claim" means the insurance claim made the basis of the breach of contract claim
      made against Defendant in this lawsuit.

   5. "Written Communication" means the conveyance of information by a writing, whether by
      letters, e-mails, memoranda, handwritten notes and/or faxes.

   6. "Document" means letters, words or numbers or their equivalent, set down by
       handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
       impulse, mechanical or electronic recording, or other form of data compilation. See Texas
       Rule of Evidence 1001(a). "Document" specifically includes information that exists in
     , electronic or magnetic form.

   7. "Witness Statement" means the statement of any person with knowledge of relevant
      facts, regardless of when the statement was made, and is a (1) written statement signed or
      otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
      mechanical, electrical, or other type of recording of a witness's oral statement, or any
      substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
      192.3(h).

   8.. "Date" means the exact date, month and year, if ascertainable, or, if not, the best
        available approximation.

                                             II.
                                       INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that were
created or stored electronically.
      I.
2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data responsive to
the Requests for Production below in tiff or pdf searchable format, including email, instant
message and pdf forms of the documents.
 Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 21 of 68




                                    INTERROGATORIES

  1. Identify the persons involved in the investigation and handling of Plaintiff's claim for
     insurance benefits arising from the claim subject of this suit, and include a brief
     description of the involvement of each person identified, their employer, and the date(s)
     of such involvement.

ANSWER:

  2. If you performed any investigative steps in addition to what is reflected in the claims file,
     please generally describe those investigative steps conducted by you or any of your
     representatives with respect to the facts surrounding the circumstances of the subject loss.
     Identify the persons involved in each step.

ANSWER:

  3. Identify by date, author, and result the reports generated as a result of your investigation.

ANSWER:

  4. State the following concerning notice of claim and timing of payment:
     a. The date and manner in which you received notice of the claim
     b. The date and manner in which you acknowledged receipt of the claim
     c. The date and manner in which you commenced investigation of the claim
     d. The date and manner in which you requested from the claimant all items, statements,
     and forms that you reasonably believed, at the time, would be required from the claimant
     e. The date and manner in which you notified the claimant in writing of the acceptance or
     rejection of the claim

ANSWER:

  5. Identify by date, amount and reason, the insurance payments made by you to the Plaintiff.

ANSWER:

  6. Has Plaintiff's claim for insurance benefits been rejected or denied? If so, state the
     reasons for denying the claim.

ANSWER:

  7. Do you contend that appraisal is improper in this matter?

ANSWER:

  8. Do you contend that the Plaintiff has properly invoked appraisal?
 Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 22 of 68




  9. Do you contend that Defendant should not communicate to any umpire ex parte?

ANSWER:

  10. What relationship do you have, if any, with any umpire that you or your appraiser has
      suggested?

ANSWER:

  11. What relationship do you have, if any, of the umpire selected or appointed in this
      appraisal?
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 23 of 68




                              EXHIBIT "B"
          PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION

                                           I.
                                      DEFINITIONS:

 1.. "You" or "Your" means the party responding to these requests.

 2. "The Policy" means the insurance policy that is the basis of claims made against
    Defendant in this lawsuit.

 3. "Your Counsel" means the attorney or attorneys who are representing or have represented
    you either with regard to the claim or in this lawsuit.

 4.. The Claim" means the insurance claim made the basis of the breach of contract claim
     made against Defendant in this lawsuit.

 5. "Written Communication" means the conveyance of information by a writing, whether by
    letters, e-mails, memoranda, handwritten notes and/or faxes.

 6. "Document" means letters, words or numbers or their equivalent, set down by
    handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
    impulse, mechanical or electronic recording, or other form of data compilation. See Texas
    Rule of Evidence 1001(a). "Document" specifically includes information that exists in
    electronic or magnetic form.

 7. "Witness Statement" means the statement of any person with knowledge of relevant
    facts, regardless of when the statement was made, and is a (1) written statement signed or
    otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
    mechanical, electrical, or other type of recording of a witness's oral statement, or any
    substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
    192.3(h).

 8. "Date" means the exact date, month and year, if ascertainable, or, if not, the best
    available approximation.


                                    INSTRUCTIONS:

 1. You are requested to produce photographs, video recordings and audio recordings that
    were created or stored electronically.

 2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
    responsive to the Requests for Production below in tiff or pdf searchable format,
    including email, instant message and pdf forms of the documents.
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 24 of 68




                  PRODUCTION PROTOCOL RELATING TO
                 ELECTRONICALLY STORED INFORMATION
         (ESI ATTENDANT TO DISCOVERY REQUESTS TO DEFENDANT)

  1. "Information items" as used herein encompasses individual documents and records
     (including associated metadata) whether on paper or film, as discrete "files" stored
     electronically, optically, or magnetically or as a record within a database, archive, or
     container file. The term should be read broadly to include e-mails, messaging, word
     processed documents, digital presentations, and spreadsheets.

  2. Consistent with Texas Rule of Civil Procedure 196.4, responsive electronically stored
     information (ESI) has been requested by Plaintiff in its native form; that is, in the form in
     which the information was customarily created, used, and stored by the native application
     employed by the producing party in the ordinary course of business. The producing party
     shall not produce in a format not requested and later assert that production as a basis of
     not producing in the requested format, except upon agreement by the parties prior to
     production or ordered by the Court. The parties are reminded of their obligation to confer
     and to make reasonable efforts to resolve disputes regarding production without court
     intervention. See In re Weekly Homes, L.P., 295 S.W.3d 309 (Tex.2009); TEX. R. CIV.
     P. I92.4(b).

  3. If it is infeasible or unduly burdensome to produce an item of responsive ESI in its native
     form, it may be produced in an agreed-upon near-native form; that is, in a form in which
     the item can be imported into the native application without a material loss of content,
     structure, or functionality as compared to the native form. Static image production
     formats serve as near-alternatives only for information items that are natively static
     images (i.e., photographs and scans). Any and all agreements between the parties on a
     non-native form of production shall occur prior to initial production and the agreements
     shall be in writing. If no agreement can be made between the parties, consistent with
     Texas Rule of Civil Procedure 196.4, Defendant(s) will object and file with the Court
     evidence that production in native or near-native form is unduly burdensome or requires
     extraordinary steps. In the event the Court determines that production in native or near-
     native format is infeasible, production shall be made in accordance with the instruction of
     this Protocol.

  4. The table below supplies examples or agreed-upon native or near-native forms in which
     specific types of ESI should be produced:

Source ESI                              Native or Near Native Form or Forms Sought

Microsoft Word documents                .DOC, .DOCX
Microsoft Excel SE-eadsheets            .XLS, .XLSX
Microsoft PowerPoint
Presentations                           .PPT, .PPTX
Microsoft Access Databases              .MDB, .ACCDB
WordPerfect Documents                   .WPD
Adobe Acrobat Documents                 .PDF
 Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 25 of 68




Photographs                             .JPG .PDF
E-mail                                  Messages should be produced in a form or forms that
                                        readily support import into standard e-mail client
                                        programs; that is, the form of production should adhere
    -                                   to
                                        the conventions set out in RFC 5322 (the intemet e-mail
                                        standard). For Microsoft Exchange or Outlook
                                        messaging, .PST format will suffice. Single message
                                        production formats like .MSG or .EML may be
                                        furnished if source foldering data is preserved and
                                        produced. For Lotus Notes mail, furnish .NSF files or
                                        convert to .PST. If your workflow requires that
                                        attachments be extracted and produced separately from
                                        transmitting messages, attachments should be produced
                                        in their native forms with parent/child relationships to
                                        the
                                        message and container(s) preserved and produced in a
                                        delimited text file.



  5. Absent the showing of need, a party shall only produce reports from databases that can be
     generated in the ordinary course of business (i.e., without specialized programming
     skills), and these shall be produced in a delimited electronic format preserving field and
     record structures and names. The parties will meet and confer prior to initial production
     regarding programming database productions as necessary.

  6. Information items that are paper documents or that require redaction shall be produced in
    . static image formats, e.g., single-page .TIF or multipage .PDF images. If an information
      item contains color, the producing party shall not produce the item in a form that does not
      display color. The full content of each document will be extracted by optical character
      recognition (OCR) or other suitable method to a searchable text file produced with the
      corresponding page image(s) or embedded within the image file.

  7. Parties shall take reasonable steps to ensure that text extraction methods produce usable,
     accurate, and complete searchable text.

  8. Individual information items requiring redaction shall (as feasible) be redacted natively
     or produced in .PDF format and redacted using the Adobe Acrobat redaction feature.
     Redactions shall not be accomplished in a manner that serves to downgrade the ability to
     electronically search the unredacted portions of the item. To the extent a producing party
     asserts that production in .PDF format and redaction using the Adobe Acrobat redaction
     feature is unfeasible, the parties are directed to confer in an attempt to resolve any dispute
     without Court intervention. If the dispute cannot be resolved between the parties, the
     manner of production can be brought before the Court consistent with TEX. R. CIV. P.
     196.4.
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 26 of 68




 9. Upon a showing of need, a producing party shall make a reasonable effort to locate and
     produce the native counterpart(s) of any .PDF or .TIF document produced. The parties
     agree to meet and confer prior to initial production regarding production of any such
     documents. This provision shall not serve to require a producing party to reveal redacted
     content.

 IQ. Except as set out in this Protocol, a party need not produce identical information items in
    more than one form and shall globally de-duplicate identical items across custodians
    using each document's unique MD5 hash value. The content, metadata, and utility of an
     information item shall all be considered in determining whether information items are
     identical, and items reflecting different information shall not be deemed identical.

 11. Production should be made using appropriate electronic media of the producing party's
     choosing provided that the production media chosen not impose undue burden or expense
     upon a recipient. All productions should be encrypted for transmission to the receiving
     party. The producing party shall, contemporaneously with production, supply decryption
     credentials and passwords to the receiving party for all items produced in an encrypted or
     password-protected form.

 12. Each information item produced shall be identified by naming the item to correspond to a
     Bates identifier according to the following protocol:

        •   The first four (4) characters of the filename will reflect a unique alphanumeric
            designation identifying the party making the production

        •   The next nine (9) characters will be a unique, consecutive numeric value assigned
            to the time by the producing party. This value shall be padded with leading zeros
            as needed to preserve its length

        •   The final five (5) characters are reserved to a sequence beginning with an
            underscoreU followed by a four digit number reflecting pagination of the item
            when printed to a paper or converted to an image format for use in proceedings or
            when attached as exhibits to pleadings.

        •   By way of example, a Microsoft Word document produced by Joe Johnson in its
            native form might be named: ESN000000123.docx. Were the document printed
            out for use in deposition, page six of the printed item must be embossed with the
            unique identifier JJSN000000123_0006.

 13. Information items designated Confidential may, at the Producing Party's option:

        •   Be separately produced on electronic production media prominently labeled
            confidential to comply with a Protective Order, if applicable.

        •   When any item so designated is converted to a printed format for any reason or
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 27 of 68




            imaged format for use in any submission or proceeding, the printout or page
            image shall bear be labeled confidential on each page in a clear and conspicuous
            manner, but not so as to obscure content.

 14. Producing party shall furnish a delimited load file supplying the metadata field values
     listed below for each information item produced (to the extent the values exist and as
     applicable)

   -FIELD

   BeginBates

   EndBates

   BeginAttach

   ,EndAttach

   Custodian/Source

   Source File Name

   Source File Path

   From/Author

   To

   CC

   BCC

   Date Sent

   •Time Sent

   Subject/Title

   Last Modified Date

   Last Modified Time

   . Document Type
   Redacted Flag (yes/no)

   Hidden Content/Embedded Objects Flag (yes/no)

   Confidential flag (yes/no)
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 28 of 68




       MD5Hash value

       Hash De-Duplicated Instances (by full path)

    15. Each production should include a cross-reference load file that correlates the various
        files, images, metadata field values and searchable text produced.

    16. Parties shall respond to each request for production by listing the Bates numbers/ranges
        or responsive documents produced, and where an information item responsive to these
        discovery requests has been withheld or redacted on a claim that it is privileged, the
        producing party shall furnish a privilege log in accordance with Texas Rule of Civil
        Procedure 193.3.


                     REQUEST FOR PRODUCTION OF DOCUMENTS

1. The claim files from the home, regional, local offices, and third party adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, "field"
files and notes, and drafts of documents contained in the file.

RESPONSE:

2. If you seek to recover attorney's fees in this lawsuit, please produce your attorney fee
agreernent, your attorney fee statements and invoices, any time-keeping records kept by you or
your attorney, and your checks for payment of attorney's fees or expenses.

RESPONSE:

3. The underwriting files referring or relating in any way to the policy at issue in this action,
including the file folders in which the underwriting documents are kept and drafts of all
documents in the file.

RESPONSE:

4. A certified copy of the insurance policy pertaining to the claims involved in this suit.

RESPONSE:

5. For the last two years, your written procedures or policies (including document(s) maintained
in electronic form) that pertain to the handling of claims in Texas.

RESPONSE:

6. Contracts between you and the appraiser hired by you in this matter.

RESPON SE:
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 29 of 68




7. The emails, instant messages, and internal correspondence pertaining to Plaintiff's underlying
claim.

RESPONSE:

8. The. Plaintiff's file from the office of their insurance agent.

RESPONSE:

9. The documents reflecting reserves applied to the subject claim.

RESPONSE:

10. Fdr the past three years, the portions of the personnel file of the adjuster(s) involved in
handling Plaintiff's claim that pertain to disciplinary actions associated with claims handling,
and performance under a bonus or incentive plan.

RESPONSE:

11. For the last three years, the managerial bonus or incentive plan for managers responsible for
claims.

RESPONSE:

12. The Complaint Log required to be kept by you for complaints in Texas filed over the past
three years.

RESPONSE:

13. As relating to this underlying lawsuit, produce the responses, including all documents you
have received, to all requests you have made for Deposition by Written Questions.

RESPONSE:

14. If you are requesting Plaintiff pay for your costs and/or expenses incurred as a result of this
litigation, produce all invoices, statements, payment vouchers, payment records, checks, and
proof of payment of all costs and/or expenses that you are claiming Plaintiff should be
responsible for.

RESPONSE:

1. Your preferred umpire list.

RESPONSE:
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 30 of 68




                                  EXHIBIT "C"
               PLAINTIFF'S FIRST SET OF REOUESTS FOR ADMISSION

                                              I.
                                         DEFINITIONS:

1."You" or "Your" means the party responding to these requests.

2. "The Policy" means the insurance policy that is the basis of claims made against
DEFENDANT in this lawsuit.

3. "Insured Location" means the real property at the location described in the Policy declarations.

4. "Dwelling" means the dwelling located at the Insured Location at the time of the claim subject
of this suit.

5. "Other Structures" means any structures located at the Insured Location during the claim
subject of this suit that are set apart from the Dwelling by a clear space, including those
connected only by a fence, utility line, or similar connection.

6. "Other Damages" means debris removal, temporary repairs, tree and shrub removal, personal
property removal and storage, loss of use and additional living expenses.

7. "Personal Property" means any or all of the personal property and business personal property
that is the subject of the claims made against DEFENDANT in this lawsuit.

S. "Your Counsel" means the attorney or attorneys who are representing or have represented you
either with regard to the claim or in this lawsuit.

9. "Tlie Claim" means the insurance claim made the basis of the breach of contract claim made
against DEFENDANT in this lawsuit.

10. "Written Communication" means the conveyance of information by a writing, whether by
letters, e-mails, memoranda, handwritten notes and/or faxes.

11. "Document" means letters, words or numbers or their equivalent, set down by handwriting,
typewriting, printing, photostating, photographing, magnetic or electronic impulse, mechanical
or eleCtronic recording, or other form of data compilation. See Texas Rule of Evidence 1001(a).
"Document" specifically includes information that exists in electronic or magnetic form.

12. "Witness Statement" means the statement of any person with knowledge of relevant facts,
regardless of when the statement was made, and is a (1) written statement signed or otherwise
adopted or approved in writing by the person making it, or (2) a stenographic, mechanical,
electrical, or other type of recording of a witness's oral statement, or any substantially verbatim
transcript of such recording. See Texas Rule of Civil Procedure 192.3(h).
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 31 of 68




13. "Date" means the exact date, month and year, if ascertainable, or, if not, the best available
approximation.


                                        INSTRUCTIONS:

       PLAINTIFF serves these requests for admissions on DEFENDANT, as allowed by Texas
Rule of Civil Procedure 198.


                                REQUESTS FOR ADMISSION


1.      PLAINTIFF has invoked the appraisal.

ANSWER:

2.      DEFENDANT has a preferred list of umpires.

ANSWER:

3.      PLAINTIFF has not waived its rights to appraisal.

ANSWER:

4.      DEFENDANT has refused to participate in appraisal.

ANSWER:

5.      PLAINTIFF has demanded appraisal prior to filing this lawsuit.

ANSWER:

6.      The insurance policy at issue has an appraisal provision.

ANSWER:

7.       DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT'S attorney fees.

ANSWER:

8.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT'S costs
        associated with this lawsuit.

ANSWER:
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 32 of 68




                                   Exhibit "0"
                 PLAINTIFF'S DESIGNATION OF EXPERT WITNESSES

NOW COMES, Plaintiff who files this, it's Designation of Expert Witnesses, and designates the
following expert witnesses, one or more of whom may testify at trial:

                                                I.
Plaintiff may call the following experts who are not retained:

    1. Richard Gadrow
        30719 Meadow Edge Drive
        Magnolia, Texas 77354
        General Contractor/Estimator

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff's property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an estimator who is expected to testify regarding his investigation and handling of
Plaintiff's claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff's claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence — if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

His is expected to opine the following: (1) the insured location sustained covered wind and/or
hail damage during the effective policy period and the proper scope of repairs to address the
aforementioned damages is reflected in the estimate previously produced or to be produced ; (2)
evidence of covered damages warranting replacement of the estimated damages was obvious and
reasonably clear during his site inspection and an insurance carrier adjusting this claim
reasonably and in good faith either knew or should have known to identify and accept coverage
for the aforementioned reasonably clear damages; (3) to the extend Defendant failed to
acknowledge and accept coverage for the aforementioned reasonably clear damage, Defendant
adjusted this claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss
and he/she has not been paid to restore the insured's property back to pre-loss condition; and (5)
the insured was underpaid for this claim and Defendant knew or should have known that its
claim decision constituted an unfair denial because evidence of covered damages warranting
further coverage at all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 33 of 68




opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions s,kr..1

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

    2. Michael Ogden
       3235 Pawnee Pride
       San Antonio, Texas 78261
       Email: adjuster@alldisasterclaims.com
       Phone: (210) 758-5757
       Appraiser

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, loss cause (ie: hail, storm, etc), and value of Plaintiff's property and
similar property. He may also offer testimony concerning the estimates and reports prepared by
individuals utilized by Plaintiff in connection with their claim.

Said expert will base opinions on his respective training, education, experience, and review of
the reports, estimates, and data, and other documents previously produced or to be produced in
this case and each respective inspection of said property. His estimates will be supplemented
and are incorporated by reference.

He is an appraiser who is expected to testify regarding his investigation and handling of
Plaintiff's claim, including the cause, origin, scope of damage and costs of repair. He will testify
that he properly identified and estimated the scope and amount of damage made the basis of
Plaintiff's claim subject to this lawsuit.

His opinions are within his claim report, deposition, estimate and claim correspondence — if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

He may opine the following: (1) the insured location sustained covered wind and/or hail damage
during the effective policy period and the proper scope of repairs to address the aforementioned
damages is reflected in the estimate previously produced or to be produced ; (2) evidence of
covered damages warranting replacement of the estimated damages was obvious and reasonably
clear during his site inspection and an insurance carrier adjusting this claim reasonably and in
good faith either knew or should have known to identify and accept coverage for the
aforementioned reasonably clear damages; (3) to the extend Defendant failed to acknowledge
and accept coverage for the aforementioned reasonably clear damage, Defendant adjusted this
claim in bad faith; (4) Defendant did not fully indemnify the insured for his/her loss and he/she
has ndt been paid to restore the insured's property back to pre-loss condition; and (5) the insured
was underpaid for this claim and Defendant knew or should have known that its claim decision
constituted an unfair denial because evidence of covered damages warranting further coverage at
all times was reasonably clear during its claim investigation.
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 34 of 68




Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions is_kpi

His report and resume will be supplemented if not attached.

Additional information he used in making any opinions, if any, will be supplemented if not
attached.

   3., Robert W. Von Dohlen
       112 West 4t h Street
       Houston, Texas 77007
       Bad Faith Expert

Said expert will base opinions on his respective training, education, experience, and review of
the reports, insurance application, claim file, and data, and other documents previously produced
or to be produced in this case.

The above-named witnesses may be called to testify as insurance professional with regard to
what a reasonable and prudent insurance adjuster and/or insurance company would have done in
processing the insurance claim subject to this lawsuit. More so, what actions taken by an
insurance company and its agents constitute good faith and/or bad faith. Said expert will base
opinions on their respective training, education, experience, and review of the insurance policy
application, data, and other documents previously produced or to be produced in this case.

He is a licensed attorney and licensed adjuster who is expected to testify regarding his
investigation and Defendant's handling of Plaintiff's claim. It is expected that he will testify that
the Defendant did not exercise good faith while adjusting Plaintiff's claim.

He will testify that it is his experience that an insurance company while acting in good faith will
look for ways that an insurance policy will pay benefits. Basically, he will testify that it is
common practice for insurance companies to give policy holders the benefit of the doubt. His
opinions are that the underlying claim was handled in bad faith because Defendant was looking
for ways to avoid paying policy benefits. More specifically, that a sign of an insurance company
acting in bad faith is when they give little to no weight as to the facts and circumstances as
depicted by the insured. Finally, he will testify that the insurance carrier participated in appraisal
in bad faith.

His opinions are within his claim report, deposition, and claim correspondence — if any. His
mental impressions and opinions are based on his training, experience, inspection and personal
knowledge of his investigation and reviewing the handling of the claim.

The above-named witnesses may be also called to testify as insurance professional and legal
expert with regard to what constitutes a valid defense of fraud. More specifically, he will testify
that the Defendant would be incorrect is claiming fraud because there is a lack of materiality
and/or there no material evidence showing intent to deceive on behalf of the insured.

Plaintiff will supplement documents for a complete statement of his findings and opinions, the
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 35 of 68




investigation he performed herein, and the facts and data considered by him in forming those
findings and opinions.

The above-named witnesses may be called to testify as property experts with regard to the
nature, existence of damage, cause, and value of Plaintiffs property and similar property. He
may also offer testimony concerning the estimates and reports prepared by individuals utilized
by Plaintiff in connection with their claim. He may also provide an opinion as to the causation
of damages. Said experts will base opinions on their respective training, education, experience,
and review of the reports, estimates, and data, and other documents previously produced or to be
produced in this case and each respective inspection of said property. His estimates will be
supplemented and are incorporated by reference.

His report and resume, if any, will be supplemented if not attached.

Additional information he used in making any opinions will be supplemented


   4. Pooya Koohbanani
      1001 Belleview Street, Suite 308
      Dallas, Texas 75215

The above-named witnesses may be called to testify with regard to the causation, nature,
existence of damage at the insured property Said expert will base opinions on their respective
training, education, experience, and review of the reports, and data, and other documents
previously produced or to be produced in this case. His reports, if not attached, with be produced
and are incorporated by reference. His resume is available at the above indicated website.

His opinions are within his claim report, deposition, estimate and claim correspondence — if any.
His mental impressions and opinions are based on his training, experience, inspection and
personal knowledge of his investigation and handling of the claim.

Pooya M. Koohbanani is an engineer who is expected to opine as follows: an event (ie: hail or
high Winds) occurred at the insured location during the policy period and said event caused
damaged to the insured property.

Plaintiff will supplement documents, if not attached, for a complete statement of Pooya M.
Koohbanani's findings and opinions, the investigation he performed herein, and the facts and
data considered by him in forming those findings and opinions.


Plaintiff may call the following experts who are retained:

    5. Eric Dick, LL.M.
       Chris Carmona (of Counsel)
       Joseph Synoradzki (of Counsel)
       Dick Law Firm, PLLC
       3701 Brookwoods Dr.
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 36 of 68




        Houston, Texas 77092
        (832) 207-2007
        www.dicklawfirm.com

The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this
action, pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney's fees
incurred or recoverable by any party to this lawsuit. Such expert is familiar with the average and
reasonable attorney fees usually and customarily charged by attorneys in various Texas Counties
for the handling of similar claims. The expert identified are aware of the various necessary
efforts expended in prosecuting this suit on behalf of plaintiff, and the reasonable charges
therefore, and are expected to testify that the attorney's fees incurred by plaintiff in its pursuit of
this matter are reasonable and necessary, and that the attorney's fees incurred by defendant may
not be reasonable or necessary.

Information regarding Eric Dick:

College:               Thomas M. Cooley
Degree:                Juris Doctorate
Distinctions:          Cum Laude
College:               University of Alabama
Degree:                Masters of Laws and Letters

Notable information: Interned for Michigan's Attorney General in the Tobacco and Special
Litigation Division and worked on the Master Settlement Agreement which is the largest civil
settlement in United States history. Named by Super Lawyers as a Rising Star.

Mr Dick's report and resume, if not attached, will be provided to Defendant and are incorporated
by reference.

The mental impressions and opinions are that fees and costs associated with this litigation are
reasonable, necessary and customary in this county and surrounding counties. A reasonable fee
to be Charged in this case is $450.00 per hour in consideration with several factors, including:

   • The nature and complexity of the case;
   • The nature of the services provided by counsel;
   • The time required for trial;
   • The amount of money involved;
   • The client's interest that is at stake;
   • , The responsibility imposed on counsel;
   • The skill and expertise involved; and
   • Those matters enumerated in State Bar Rule 1.011(b) (1)-(8), which arc:
          o The time and labor required, the novelty and difficulty of the questions presented
              and the skill required to perform the legal services properly;
          o The likelihood, if apparent to the client, that acceptance of the particular
              employment will preclude other employment by the lawyer;
          o The fee customarily charged in the locality for similar legal services;
          o The amount involved and the results obtained;
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 37 of 68




          o The time limitations imposed by the client or the circumstances;
          o The nature and length of the professional relationship with the client;
   •   The experience, reputation and ability of the lawyer or lawyers performing the service.

Plaintiff may call the following expert who is not retained:

    6. • Greg Degeyter
         9898 Bissonnet, Suite 620
         Houston, Texas 77036
         Meteorologist
         (713) 505-0524

The above-named witnesses may be called to testify as weather events with regard to the nature,
existence of wind and hail at the insured property Said expert will base opinions on their
respective training, education, experience, and review of the reports, and data, and other
documents previously produced or to be produced in this case. His reports, if not attached, with
be produced and are incorporated by reference.

Greg Degeyter is a meteorologist who is expected to testify that hail or high winds occurred at
the insured location during the policy period.

Greg Degeyter's opinions are within his claim report, deposition, estimate and claim
correspondence — if any. His mental impressions and opinions are based on his training,
experience, inspection and personal knowledge of his investigation and handling of the claim.

Plaintiff will supplement documents, if not attached, for a complete statement of Greg Degeyter
findings and opinions, the investigation he performed herein, and the facts and data considered
by him in forming those findings and opinions.

                                                 IL

Plaintiff reserves the right to supplement this designation further within the time limitations
imposed by the Court and/or by any alterations of same by subsequent Court order and/or by
agreement of the parties and/or pursuant to the Texas Rules of Civil Procedure and/or the Texas
Rules of Evidence.



Plaintiff reserves the right to withdraw the designation of any expert witness and to aver
positively that such previously designated expert will not be called as an expert witness at trial
and to re-designate same as a consulting expert, who cannot be called by opposing counsel.

                                                 IV.

Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts
designated and called by other parties to this suit.
  Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 38 of 68




                                                  V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment,
whose identities and testimony cannot reasonably be foreseen until Defendants have named their
experts or presented its evidence at trial.

                                                VI.

Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would
assist the jury in determining material issues of fact and that would not violate the Texas Rules
of Civil Procedure and/or the Texas Rules of Evidence.


                                               VII.

Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses
designated by Defendants hereto and any and all expert witnesses designated by any party,
whether or not such person or entity is still a party hereto at the time of trial.

                                               VIII.

Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony
under the Texas Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any
orders' issued by this Court or leave granted therefrom.

                                                       Respectfully Submitted,




                                                       Eric B. Dick, LL.M.
                                                       TBN: 24064316
                                                       FIN: 1082959
                                                       DICK LAW FIRM, PLLC
                                                       3701 Brookwoods Drive
                                                       Houston, Texas 77092
                                                       (832) 207-2007 Office
                                                       www.dicklawfirm.com
                                                       eric@dicklawfinn.com
                                                       ATTORNEY FOR PLAINTIFF
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 39 of 68




                                     NO.
                                                                   •
BETTY IRAN,                                                     IN THE COUNTY CIVIL COURT
 Plaintiff

V.                                                                AT LAW NUMBER

UNITED PROPERTY & CASUALTY
INSURANCE COMPANY,
 Defendant                                                             HARRIS COUNTY, TEXAS

                                         EXHIBIT E
                             PLAINTIFF'S BINDING STIPULATION

           COMES NOW Plaintiff by and through his/her attorney, who stipulates as follows:

      1.      The total sum or value in controversy in this cause of action does not exceed

              $75,000.00 exclusive of interest and costs.

      2.      The total damages sought by the Plaintiff in this cause of action does not exceed

              $75,000.00 exclusive of interest and costs.

      3.      Neither Plaintiff nor his/her attorney will accept an amount that exceeds $75,000.00

              exclusive of interest and costs.

      4.      Neither Plaintiff nor his/her attorney will amend his/her petition after one year to

              plead an amount in controversy in excess of $75,000.00, exclusive of interest and

              costs.

      5.      Neither Plaintiff nor his/her attorney will authorize anyone on his/her behalf or

              his/her future heirs and/or assigns, to make such an amendment.

      6.      Plaintiff and his/her attorney understand and agree that Plaintiff's recovery is limited

              to an amount less than $75,000.00 exclusive of interest and costs.

                                                        Signed on November 25, 2019

                                                        DICK LAW FIRM, PLLC
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 40 of 68




                                       Eric B. Dick, LL.M.
                                       TBN: 24064316
                                       FIN: 1082959
                                       DICK LAW FIRM, PLLC
                                       3701 Brookwoods Drive
                                       Houston, Texas 77092
                                       (832) 207-2007 Office
                                       www.dicklawfirm.corn
                                       ATTORNEY FOR PLAINTIFF




                                       01




                                   2
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 41 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 42 of 68
      Case 4:20-cv-00226 Document 1-2 1145988
                                       Filed on 01/21/20 in TXSD Page 43 of 68                1/13/2020 1:21 PM
                              Harris County - County Civil Court at Law No. 2                    Diane Trautman
                                                                                                    County Clerk
                                                                                                   Harris County


                                         CAUSE NO: 1145988

BETTY TRAN                                           §           IN THE COUNTY CIVIL COURT
                                                     §
VS.                                                  §
                                                     §                           AT LAW NO. 2
UNITED PROPERTY & CASUALTY                           §
INSURANCE COMPANY                                    §
                                                     §                   HARRIS COUNTY, TEXAS

  DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
 ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property”) in

the above-entitled and numbered cause and files this, its Original Answer and Special Exceptions

to Plaintiff’s Original Petition, and would respectfully show unto the Court the following:

                                    I.       GENERAL DENIAL

         1.1       United Property & Casualty Insurance Company asserts a general denial as is

authorized by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiff be

required to prove her charges and allegations against United Property & Casualty Insurance

Company by a preponderance of the evidence as is required by the Constitution and law of the

State of Texas.

                            II.    DENIAL OF CONDITIONS PRECEDENT

         2.1       The Policy contains certain conditions that have not been satisfied that bar

Plaintiff’s recovery, in whole or in part:

         A.        NO ACTION CLAUSE

         2.2       The Policy specifically provides, as conditions precedent to property loss

coverage, that no suit can be brought against United Property unless certain Policy provisions

have been complied with, including, but not limited to protection of the insured property,




4813-4605-2272.1
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 44 of 68



cooperation in the claim, show the damaged property as often as reasonably required, and a

signed and sworn proof of loss, as defined by the Policy.

         2.3       Plaintiff’s failure to comply with these provisions constitutes a breach of the “no

action” clause. Accordingly, Plaintiff is barred from proceeding with her lawsuit and from

recovering damages, attorneys’ fees, interest or other amounts from United Property.

         B.        LOSS DURING THE POLICY PERIOD

         2.4       The Policy does not cover damages which occurred prior to Policy inception

regardless of whether such damages were apparent at the time of the inception of the Policy or

discovered at a later date. To the extent that any part of the loss which Plaintiff complains did not

occur during the applicable policy period, the Policy provides no coverage for same.

         2.5       The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to Policy inception.

                                   III.   SPECIAL EXCEPTIONS

         3.1       United Property specially excepts to Paragraph 23 of Plaintiff’s Original Petition

in which she alleges that all conditions precedent have been performed or occurred. The

conditions precedent of the policy under which the claim made the basis of this lawsuit was

submitted (the “Policy”) have not occurred or been performed. Plaintiff has not produced the

records, documents and information that United Property requested which are necessary for the

further evaluation and investigation of the insurance claim identified in Plaintiff’s Original

Petition, and as required by the Policy.

         3.2       United Property specially excepts to Section VII, Paragraphs 30 through 38, and

Section VIII, Paragraphs 2 through 18, and Section X, Paragraphs 20 through 26, of Plaintiff’s

Original Petition in which Plaintiff indicates Appraisal is mandatory for this case at this time. For




4813-4605-2272.1
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 45 of 68



the same reasons as described in Paragraph 3.1 above, detailing Plaintiff’s failure to produce

requested documentation and information.

         3.3       United Property further specially excepts to Section VII, Paragraphs 30 to 33,

because Plaintiff is referencing events she “anticipates” will happen but have yet to happen. As

such, Plaintiff’s allegations do not impart fair notice of Plaintiff’s claims. Consequently, Plaintiff

has failed to give United Property fair notice of the claims brought against is so that it may

adequately prepare a defense to those claims. 1 United Property requests that the Court strike

those improper allegations.

                                IV.    AFFIRMATIVE DEFENSES

         4.1       United Property & Casualty Insurance Company denies that the required

conditions precedent were performed and/or occurred. Plaintiff cannot recover against United

Property, in whole or in part, for any of the causes of action alleged in Plaintiff’s Original

Petition because the conditions precedent to coverage under the Policy have not been satisfied.

         4.2       The Policy does not cover damages which occurred prior to Policy inception

regardless of whether such damages were apparent at the time of the inception of the Policy or

discovered at a later date. To the extent that any part of the loss to which Plaintiff complains did

not occur during the applicable policy period, the Policy provides no coverage for same.

         4.3       The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to Policy inception.



1
 First United Pentecostal Ch. v. Parker, 514 S.W.3d 214, 224-25 (Tex. 2017); Kopplow Dev., Inc. v. City
of San Antonio, 339 S.W.3d 532, 536 (Tex. 2013); Murray v. O&A Express, Inc., 630 S.W.2d 633, 636
(Tex. 1982) (pleadings should give fair and adequate notice of the facts upon which the pleader relies in
order that the adverse party may property prepare his defense thereto). See also Subia v. Texas Dept. of
Human Serv., 750 S.W.2d 827, 829 (Tex. App.—El Paso 1988, no writ) (trial court can order the
Plaintiffs to specifically plead a cause of action which was originally pleaded in general terms).




4813-4605-2272.1
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 46 of 68



         4.4       The Policy does not cover loss caused by wear and tear, marring, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

         4.5       The damages allegedly sustained by Plaintiff may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiff, therefore, United Property is not liable to Plaintiff.

         4.6       United Property issued a policy of insurance to Betty Tran, and United Property

adopts its terms, conditions and exclusions as if copied in extenso.

         4.7       The Policy requires direct, physical loss.

         4.8       United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

         4.9       To the extent that Plaintiff’s damages are determined to be the result of a failure

by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

         4.10      To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

         4.11      To the extent Plaintiff has failed to carry her burden to segregate the damage

attributable solely to loss event referenced in the Original Petition, those damages are not

recoverable.

                                V.     REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.

                                     VI.    PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiff take nothing by her suit, that Defendant



4813-4605-2272.1
     Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 47 of 68



recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                             Respectfully Submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP


                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 Sarah C. Plaisance
                                                 Texas State Bar No. 24102361
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com

                                                 ATTORNEYS FOR DEFENDANT,
                                                 UNITED PROPERTY & CASUALTY
                                                 INSURANCE COMPANY




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 13th day of January, 2020.

         Eric B. Dick                        Via Eserve
         DICK LAW FIRM, PLLC
         3701 Brookwoods Drive
         Houston, Texas 77092
         eric@dicklawfirm.com
         Attorney for Plaintiff

                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith




4813-4605-2272.1
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 48 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 49 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 50 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 51 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 52 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 53 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 54 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 55 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 56 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 57 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 58 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 59 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 60 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 61 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 62 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 63 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 64 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 65 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 66 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 67 of 68
Case 4:20-cv-00226 Document 1-2 Filed on 01/21/20 in TXSD Page 68 of 68
